DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on March 03, 2021.  In virtue of this communication, claims 1-20 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-9 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al. (US 2021/0001767).
With respect to claims 1 and 20, Yu discloses in figure 20 an intelligent auxiliary lighting system and a method thereof for a movable platform (vehicle 100, e.g., as a movable platform), comprising a distance measuring device (1-1A, e.g., image unit or radar distance measurement unit for measuring the distance thereof) for obtaining distance information of objects in a 

    PNG
    media_image1.png
    563
    771
    media_image1.png
    Greyscale

With respect to claim 2, Yu discloses that wherein the controlling turning on the light source based on the distance information comprises turning on the light source when the distance 
With respect to claim 3, Yu discloses that wherein the preset condition comprises that the shortest distance in the distance information or a distance of a target object in the surrounding environment where the movable platform is located is less than a predetermined distance threshold (see paragraph 0116 and 0121).
With respect to claim 4, Yu discloses that wherein the light source control device is further configured to acquire a speed of the movable platform, and the predetermined distance threshold is set based on the speed of the movable platform (see paragraph 0094).
With respect to claim 5, Yu discloses that further comprising a photographing device (1, e.g., an image unit as a camera or photographing device thereof) on the movable platform, wherein the light source control device is further configured to acquire an image taken by the photographing device on the movable platform and turn on the light source when an average brightness of the image is less than a predetermined brightness threshold (see paragraph 0116).
With respect to claim 6, Yu discloses that further comprising a photographing device (1, e.g., an image unit as a camera or photographing device thereof) on the movable platform, wherein the light source control device is further configured to acquire an image taken by the photographing device on the movable platform and turn on the light source when a target object appears in the image (see paragraph 0116).
With respect to claim 8, Yu discloses that wherein the controlling the brightness of the light source based on the distance information comprises controlling the brightness of the light source based on the shortest distance in the distance information (paragraph 0072, e.g., “short distance is estimated thereof).
.
Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoon (US 2015/0208486).

    PNG
    media_image2.png
    471
    635
    media_image2.png
    Greyscale

With respect to claims 1 and 20, Yu discloses in figure 3 an intelligent auxiliary lighting system and a method thereof for a movable platform, comprising a distance measuring device (120-130, e.g., distance sensors) for obtaining distance information of objects in a surrounding .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2021/0001767) in view of Abari et al. (US 2019/0361126).
With respect to claim 7, Yu discloses all claimed limitations, as expressly recited in claims 1 and 6, except for specifying that wherein the target object comprises a human face or a human body.
Abari discloses in figures 2-3 a system comprising a light source (302) and a distance measurement device (320, 314) for obtaining distance information of a target object (see paragraph 0011), wherein the target object comprises a human face or a human body (see paragraph 0029).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Yu having a human object as taught by Abari for purpose of measuring or detecting objects to assist the vehicle operator to more safely or efficiently operate 
With respect to claim 15, the combination of Yu and Abari disclose that wherein the controlling the brightness of the light source based on the distance information comprises adjusting a conduction current or a duty cycle of a PWM signal of the light source based on the shortest distance in the distance information or a distance of a target object in a surrounding environment where the movable platform is located (see paragraph 0028 of Abari, e.g., emitting pulsed laser light and measuring the reflected light from objects surrounding vehicle).
With respect to claim 17, the combination of Yu and Abari disclose that wherein the light source control device is further configured to acquire a moving speed of the movable platform and control the brightness of the light source based on the moving speed of the movable platform (see paragraphs 0099-0100 of Yu, e.g., where the vehicle speed being relatively to the light levels thereof).
With respect to claim 18, the combination of Yu and Abari disclose that wherein the distance measuring device comprises a binocular vision sensor, a TOF sensor, a lidar, a millimeter wave radar, an ultrasonic sensor or an infrared sensor (see paragraph 0131 of Yu, e.g., LIDAR).
With respect to claim 19, the combination of Yu and Abari disclose that a movable platform, comprising the intelligent auxiliary lighting system (see figure 20, e.g., a movable platform is a vehicle).



Allowable Subject Matter
Claims 10-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Prior art Matsuoka et al. – US 2010/0290774
	Prior art Kawata et al. – US 2008/0186475
	Prior art Nakata et al. – US 2002/0097995
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/TUNG X LE/            Primary Examiner, Art Unit 2844                                                                                                                                                                                            	January 11, 2022